Citation Nr: 0940851	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, diagnosed as degenerative disc disease and 
stenosis of the lumbar spine.  

2.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative disc disease and stenosis 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  That rating decision, in part, denied 
the Veteran's attempt to reopen his claim for service 
connection for a low back disorder.  

In August 2009, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in June 2002.  The Veteran was notified of this decision that 
same month but did not file an appeal.  The June 2002 
decision of the RO denying service connection for a low back 
disorder is now final.  

2.  Medical evidence showing an increase in the Veteran's 
service-connected left knee disability, and linking the low 
back disorder to the to his service-connected left knee 
disability, has been received since the June 2002 RO 
decision.  


CONCLUSION OF LAW

Evidence received since the June 2002 rating decision is new 
and material, and the Veteran's claim for service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the context of a claim to reopen, notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA must look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.  

Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim for claims for 
service connection.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
This is commonly referred to as "direct" service connection 
because the disability in question occurred during service.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  This is commonly referred 
to as "secondary" service connection.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The RO denied service connection for a low back disorder in a 
June 2002 rating decision.  The Veteran was notified of this 
decision in a letter dated that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c).  The reason for the denial of service connection 
was that the evidence of record did not show a diagnosis or 
treatment or a low back disorder during service, nor was 
there evidence linking the back disorder to the Veteran's 
service-connected left knee disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2006, the Veteran submitted to reopen his claim for 
service connection for a low back disorder.  A large volume 
of VA medical records has been obtained since the June 2002 
RO rating decision.  VA medical records reveal that the 
Veteran's service-connected left knee disability increased in 
severity to the point where total knee replacement surgery 
was conducted in October 2005.  

VA medical records also reveal that the Veteran required back 
surgery, laminectomy, in August 2006, to treat his lumbar 
spine degenerative disc disease and spinal stenosis.  The VA 
neurosurgeon who conducted this surgery submitted a medical 
opinion in a letter dated January 2007.  In pertinent part, 
the medical opinion stated that the Veteran compensated for 
his service-connected left knee pain "by limping which most 
probably caused injury to the lumbar spine as the lumbar pain 
began after the knee injury.  Consequently, his chronic 
lumbar and leg pain should be investigated as a possible 
sequelae to an initial service related knee injury."  

The evidence received subsequent to the June 2002 RO rating 
decision is new and material.  The VA medical records show an 
increase in the severity of the Veteran's service-connected 
left knee disability to the extent that knee replacement 
surgery was required in 2005.  The 2007 medical opinion 
indicates a possible causal or aggravation relationship 
between the Veteran's service-connected left knee disability 
and his claimed low back disorder "most probably" exists 
and that it "should be investigated."  This record is 
"new" as it did not exist at the time of the prior 
determination; it is also "material" in that it tends to 
substantiate that the claim for service connection.  

The evidence received subsequent to the June 2002 RO rating 
decision is "new and material" under the provisions of 38 
C.F.R. § 3.156, and the claim for service connection for a 
low back disorder, diagnosed as degenerative disc disease and 
stenosis of the lumbar spine, is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for  low back disorder, diagnosed as 
degenerative disc disease and stenosis of the lumbar spine, 
is reopened, to this extent only the claim is allowed.  


REMAND

The Veteran claims service connection for a low back 
disorder.  He claims that, when he fell during service in 
1953 and injured his left knee, he also injured his back at 
that time although he was not treated for it during service.  
This is a direct service connection claim.  

The January 2007 VA medical opinion indicates a causal 
relationship between the service-connected left knee 
disability and the subsequent development of degenerative 
disc disease of the lumbar spine.  This is a secondary 
service connection claim.  Also, the combination of the VA 
medical evidence showing left knee disability requiring 
replacement surgery and the 2007 VA medical opinion give rise 
to secondary service connection claim pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995), for additional impairment of 
the low back disorder resulting from the service-connected 
left knee disability.  

The 2007 VA medical opinion further states that the Veteran's 
"chronic lumbar and leg pain should be investigated as a 
possible sequelae to an initial service related knee 
injury."  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The veteran should be accorded an 
appropriate examination for low back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of low back disorders, 
including degenerative disc disease and 
spinal stenosis,  found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should offer an 
opinion as to the etiology of the 
Veteran's diagnosed spine disorder.  

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is the 
result of a fall during active 
service in 1953 which resulted in an 
injury to the Veteran's left knee at 
that time?  

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is 
caused by or the result of the 
Veteran's service-connected left knee 
disability, including limping and 
interruption in gait caused by the 
service-connected disability?

*	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's service-connected left 
knee disorder, which has progressed 
in severity to require knee 
replacement in 2005, aggravates the 
Veteran's low back disorder so as to 
cause additional impairment in the 
low back disability?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  Following the above, readjudicate the 
Veteran's claim for service connection 
for a low back disorder on a direct basis 
and a secondary basis.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


